Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 33-41 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 33, the Applicant’s Amendments and Arguments (See Amendments and Remarks, dated 9/8/2020 and 2/16/2021) were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a workstation for transferring objects from a first container to a second container, the workstation comprising:
a support structure configured to receive mobile robots carrying the first and second containers; and
an object pick system comprising indicators configured to:
direct picking of an object from first predefined section of the first container, and
direct placing of the object into a second predefined section of the second container, and
the object pick system further comprising sensors in a fixed position on the support structure and physically disassociated from the containers, the sensors comprising a first group of sensors oriented along an X-axis and a second group of sensors oriented along a Y axis orthogonal to the X axis, the sensors configured to detect obstruction of a plane above at least one of the first and second containers, the X-axis sensors configured to detect an X-axis position of the obstruction of the plane, and the Y-axis sensors configured to detect a Y-axis position of the obstruction of the plane.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 33 recites limitations that include a workstation for transferring objects from a first container to a second container, the workstation comprising:
a support structure configured to receive mobile robots carrying the first and second containers; and
an object pick system comprising indicators configured to:
direct picking of an object from first predefined section of the first container, and
direct placing of the object into a second predefined section of the second container, and
the object pick system further comprising a two-dimensional array of sensors in a fixed position on the support structure and physically disassociated from the containers,
the two dimensional array of sensors configured to detect obstruction of a plane along a first axis above at least one of the first and second containers, and
obstruction of the plane along a second axis orthogonal to the first axis above at least one of the first and second containers,
obstruction of the plane along the first and second axes defining unique points of obstructions of the plane.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        February 23, 2021